     Case 2:17-cv-00879-JCM-BNW Document 102 Filed 08/16/21 Page 1 of 1




 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                                               DISTRICT OF NEVADA
 6
                                                            ***
 7
         Ernest Jord Guardado,                                      Case No. 2:17-cv-00879-JCM-BNW
 8
                                 Plaintiff,
 9                                                                  ORDER
               v.
10
         State of Nevada Ex Rel, et al.,
11
                                 Defendants.
12

13
               Before the Court is Plaintiff’s Motion for Sanctions. ECF No. 96. Defendants opposed this
14
     motion at ECF No. 97. Plaintiff replied at ECF No. 99. The only issue for the Court to consider is
15
     whether Defendants should be sanctioned for their failure to comply with this Court’s order at
16
     ECF No. 94.1 In that order, the Court gave specific instructions to Defendants explaining what
17
     information needed to be supplemented. Defendants’ response does not address that issue. For the
18
     Court to determine whether sanctions are appropriate, Defendants must supplement their response
19
     by August 30, 2021 and detail what they have done to comply with this Court’s order at ECF No.
20
     94.
21

22
               DATED: August 16, 2021
23

24                                                                 BRENDA WEKSLER
                                                                   UNITED STATES MAGISTRATE JUDGE
25

26
     1
       Whether Defendants misrepresented Plaintiff’s willingness to meet and confer or whether Plaintiff previously
27
     violated specific local rules are inconsequential issues at this juncture and, in any event, do not constitute
     sanctionable actions under Fed. R. Civ. P. 37(b)(2)(A). Accordingly, the Court will only address the conduct that
28   falls within that rule: the failure of a party to obey a discovery order.
